COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER ON MOTION

Cause number:          01-14-00816-CV
Style:                 Curocom Energy LLC and Curo Holdings Co. Ltd
                       v Woong Soon Eem and Jason Kim
                  *
Date motion filed :    December 5, 2014
Type of motion:        Motion to Extend Time to File Notice of Appeal
                       Woolim Resources Development Company Ltd., Woolim Energy Holdings, LLC and
Party filing motion:   Woolim Construction Company, Ltd.


After considering the motion and the response, the court GRANTS the motion for an extension of time to file a
notice of appeal, filed by Woolim Resources Development Company Ltd., Woolim Energy Holdings, LLC and
Woolim Construction Company, Ltd, to the date of its filing.


Judge’s Signature:       /s/ Justice Jane Bland
                         Acting Individually

Date:                    January 7, 2015




November 7, 2008 Revision